The suit was to restrain the sale under execution of certain tracts of land aggregating 198 acres claimed by the appellants to be their homestead. The trial court finds as a fact that 149.42 acres of the tracts described were not a part of the homestead, and had never been impressed with a homestead character before or at the time of the levy of the execution. There is evidence to support these findings. The legal effect attaching to the findings of fact is, as concluded by the court, to subject the described lands to the execution. The judgment is therefore affirmed. *Page 1119